DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-6 in the reply filed on 2/1/2022 is acknowledged. Claims 7-20 are withdrawn from consideration as they pertain to a non-elected group.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over CKD (JP 2010-255663, cited by applicant with provided translation).
Regarding claim 1, CKD (FIGs 1-6, with 8 as an applied variant) discloses “A valve assembly, comprising: 
a valve housing (2, 32); and 
a handle (31) that is movable about an actuation axis (of “K”) to actuate a valve actuator (36, 37, the mechanism of which raises/lowers 33) within the valve housing between an open position (raised from FIG 3) and a closed position (FIG 3); 

wherein the valve actuator is a multi-turn actuator (“K”, “-K” are understood to evidence this, where 35-36 are capable of “multi-turn” displacement when 31 is rotated)…”
CKD may contain, but does not explicitly illustrate “wherein the open position of the multi-turn actuator includes rotational amounts from the closed position of 360 degrees and greater than 360 degrees when unlocked and rotated.” 
However, it is understood that the path for threads 36 along threads 35 could be 360 degrees (and more) around 34 if the threads 35 have more than one winding around 34, such that 31 is rotated along “-K”. Furthermore, it is understood that, if the actuator is capable of that amount of rotation, that the valve would be in the open position (during “-K”). In other words, an expected result would occur as understood in the art.
Therefore, if it is determined that CKD does not anticipate this feature, it would have been obvious, before the effective filing date, to construct the screw path defined by 35/36 of CKD such that “wherein the open position of the multi-turn actuator includes rotational amounts from the closed position of 360 degrees and greater than 360 degrees when unlocked and rotated”, as the fundamental feature is disclosed by CKD (a screw-operated multi-turn rising actuator), and choosing any specified thread size/angle/winding number quantity to perform the same expected functional result of said actuator, in this case greater than 360 degrees, would be within routine skill in the art. One benefit of a longer thread track would be to allow for more precise actuation/displacement (i.e. finer tuning) of the valve position.

Regarding claim 2, CKD (FIG 8) discloses “wherein the handle (31) has a pair of first openings (top opening of upper 63, bottom opening of lower 63) at opposite sides of the handle (see FIG 8, opposite relative to a horizontal axis) and the valve housing (32) has a pair of second openings (top and bottom openings of 62) at opposite sides of the valve housing (opposite relative to a horizontal axis), and wherein when the valve actuator is in the closed position the pair of first openings and the pair of second openings are aligned to enable receipt of the lockout member (see FIG 8).”

Regarding claim 3, CKD (FIG 1-6, with 8 as an applied variant) discloses “wherein the first and second openings extend transverse to the actuation axis (in/out of the page in FIGs 3-6, being perpendicular to the vertical actuation axis).”

Regarding claim 4, CKD (FIG 1-6, with 8 as an applied variant) discloses “wherein the first and second openings are oriented perpendicular to the actuation axis (in/out of the page in FIGs 3-6, being perpendicular to the vertical actuation axis).”

Allowable Subject Matter
Claims 5-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
	Regarding claim 5, none of the art discloses “wherein the first and second openings are oriented at a non-zero angle relative to a horizontal plane perpendicular to the actuation axis” in the context of the claim.

	A similar concept is shown by Chronister et al (US 5819791) FIG 1, where a hole difference at 104 allows the lock 106 to set at angle. However, this does not read on this limitation as the hole orientation is level.
	Claim 6 is also allowable by virtue of its dependency on claim 5.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Devices similar to the application are disclosed by Hasak et al (US 20010052362), Mishimura et al (US 6189350), and Hirose et al (US 6648296).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C WILLIAMS whose telephone number is (571)431-0767. The examiner can normally be reached M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/PATRICK C WILLIAMS/Examiner, Art Unit 3753